DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
•	This action is in reply to the amendments filed on 01/12/2022.
•	Claims 1, 11, and 20 have been amended and are hereby entered.
•	Claim 19 has been canceled.
•	Claims 1-18 and 20-21 are allowed. 

Allowable Subject Matter
Claims 1-18 and 20-21 are allowed.
The following is an examiner’s statement for reasons for allowance:  
Based on the prior art search, the prior art of record fails to anticipate or render obvious the claimed subject matter of the instant application.  No known reference, alone or in combination, would provide the invention of claims 1-18 and 20-21.  Specifically, one of ordinary skill in the art would not be motivated to modify the teachings of the prior art to provide the dual transaction method comprising receiving, by the designated member node, a transaction request comprising a paying user identifier of the paying user, a designated resource amount, and a receiving user identifier of the receiving user, the paying user being a user paying the designated resource amount, and the receiving user being a user receiving the designated resource amount; performing, by the designated member node, a first transaction feasibility 
The closest art of record, US 10,719,816 (“Kurani”), discloses an ownership chain of an asset that can be traced and verified through a math-based currency (“MBC”) blockchain or ledger that serves as a record of all MBC transactions.
The closest art of record, US 2019/0095879 (“Eyal”), discloses a first blockchain client and a first trusted execution environment, and is configured to establish a first payment channel with a second trusted execution environment of the second processing device. The first processing device is also configured to associate at least one deposit with the first payment channel through execution of a corresponding blockchain transaction via the first blockchain client. The first processing device is further configured to utilize the deposit associated with the first payment channel to carry out multiple off-blockchain transactions between the first processing device and at least the second processing device.
The closest art of record, US 2018/0300693 (“Gopinath”), discloses receiving one or more transaction requests to complete one or more transactions, recording the one or more transaction requests in a blockchain, requesting one or more transaction confirmations from an out-of-band device to confirm the one or more transactions, and committing the one or more confirmed transactions to the blockchain.
The closest art of record, US 2017/0372392 (“Metnick”), discloses a method that begins with storing, by an enterprise storage, an exchange item database, an agreements database, and a rules database. The method continues with an enterprise server initially validating exchange items and creating records in the exchange item database for validated exchange items, where each of the exchange items includes data regarding a quantifiable value, a serial number, and issuance information. The method continues with the enterprise server securely transferring a selected exchange item from a first computing device to a second computing device in 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
WO 2017/161417 (“Weber”) discloses utilising a distributed ledger to monitor and execute a process instance between parties that may not trust each other. The proposed methods and apparatus integrate blockchain into the choreography of processes in such a way that no central authority is needed, but trust maintained. The combination of a set of components (a translator, a process instance and a trigger/interface) allows for monitoring or coordination of business processes on the blockchain and off the blockchain.
“Towards Bitcoin Payment Networks” by Patrick McCorry, dated July 2016 https://eprint.iacr.org/2016/408.pdf (hereinafter “McCorry”) discloses payment networks used in Blockchain systems that facilitate off-chain transactions.
“Teechain: Reducing Storage Costs on the Blockchain With Offline Payment Channels” by Joshua Lind, dated June 2018 https://www.researchgate.net/publication/325748339_Teechain_Reducing_Storage_Costs_on_the_Blockchain_With_Offline_Payment_Channels (hereinafter “Lind”) discloses Blockchain using off-chain protocol (Tee chain protocol), a payment network that supports secure and scalable payments for blockchainbased cryptocurrencies. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606. The examiner can normally be reached Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.Z./Examiner, Art Unit 3694                                                                                                                                                                                                        
/ELDA G MILEF/Primary Examiner, Art Unit 3694